DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 5-7, 9, and 11 are pending and currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2019 has been considered by the examiner.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:   
Claim 1 recites “the connection portion is formed such that a front end side is formed thinner than a rear end side”. The Examiner believes “the connection portion is formed such that the front end side is formed thinner than the rear end side” may be the correct words to use here.
Claim 1 recites “tapered parts”. The Examiner believes “a plurality of tapered parts” are the correct words to use here.
Claim 7 recites “columnar parts”. The Examiner believes “a plurality of.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relatively long" in claim 6 is a relative term which renders the claim indefinite.  The term "relatively long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0143510 to Gotoh et al. (hereinafter “Gotoh”).
Regarding claim 1, Gotoh discloses in Fig. 1 an in-vivo camera device (Fig. 1 -  in-body monitoring camera system 1) comprising: 
an imaging unit that is introduced into a body (Fig. 1 - camera unit 11); 
a support member that has a connection portion (Fig. 3f - camera support tube 13) with a tubular instrument (Fig. 4 - cannula 31), of which one end is introduced into the body ([0002]- the surgical instrument and the endoscope are introduced into the body cavity through a pipe (called a trocar) that is placed through the abdominal wall of the patient), at a front end side and has a joint portion (See Examiner’s annotated Fig. 3f) with the imaging unit at a rear end side (Fig. 4c- camera unit 11); and 
a cable that is connected to the imaging unit and passes through the support member (Fig. 4c - camera-side cable) wherein, the connection portion is formed such that a front end side is formed thinner than a rear end side (see Fig. 3f; The Examiner notes that recess 723 is thinner than the joint portion seen in Examiner’s annotated Fig. 3f), 
the support member is connected to the tubular instrument in a state in which the connection portion is fitted into the tubular instrument ([0061]- the camera support tube 13 is then inserted into the cannula 31), and the support member has a stabilization structure for (Fig. 3f - camera support tube 13 and recess 723 and joint portion seen in Examiner’s annotated Fig. 3f),
wherein the connection portion of the support member has a plurality of columnar parts being coaxial with each other and conforming to an inner diameter of the tubular instrument (Fig. 3f - camera support tube 13 and recess 723 and joint portion seen in Examiner’s annotated Fig. 3f;[0061]- the camera support tube 13 is then inserted into the cannula 31)), and tapered parts spreading from rear ends of the respective columnar parts, as the stabilization structure (See Fig. 3f; [0052]- the tapered shape is able to be obtained by reducing thickness of the camera support tube 13 , as illustrated in FIG. 3(f )).

    PNG
    media_image1.png
    242
    360
    media_image1.png
    Greyscale

Regarding claim 5, Gotoh discloses in Fig. 1 an in-vivo camera device (Fig 1 -  in-body monitoring camera system 1) comprising: 
an imaging unit that is introduced into a body (Fig. 1 - camera unit 11); 
a support member that has a connection portion (Fig. 3f - camera support tube 13) with a tubular instrument (Fig. 4 - cannula 31), of which one end is introduced into the body ([0002]- the surgical instrument and the endoscope are introduced into the body cavity through a pipe (called a trocar) that is placed through the abdominal wall of the patient), at a front end side and (See Examiner’s annotated Fig. 3f) with the imaging unit at a rear end side (Fig. 4c - camera unit 11); and 
a cable that is connected to the imaging unit and passes through the support member (Fig. 4c - camera-side cable) wherein, 
the connection portion is formed such that a front end side is formed thinner than a rear end side (see Fig. 3f; The Examiner notes that recess 723 is thinner than the joint portion in Examiner’s annotated Fig. 3f), 
the support member is connected to the tubular instrument in a state in which the connection portion is fitted into the tubular instrument ([0061]- the camera support tube 13 is then inserted into the cannula 31), and 
the support member has a stabilization structure for stabilizing connection with the tubular  instrument (Fig. 3f - camera support tube 13 and recess 723 and joint portion seen in Examiner’s annotated Fig. 3f), 
wherein the connection portion of the support member is formed in a stepped shape that has a plurality of columnar parts being coaxial with each other (Fig. 3f - camera support tube 13 and recess 723 and joint portion seen in Examiner’s annotated Fig. 3f) and conforming to an inner diameter of the tubular instrument, as the stabilization structure (Fig 4c; [0061]- the camera support tube 13 is then inserted into the cannula 31).  

    PNG
    media_image1.png
    242
    360
    media_image1.png
    Greyscale

Regarding claim 6, Gotoh discloses the claimed invention as discussed above concerning claim 5, and Gotoh further discloses
wherein the plurality of columnar parts is formed to be relatively long in an axial direction (Fig. 3f - camera support tube 13 and recess 723 and joint portion seen in Examiner’s annotated Fig. 3f).  
Regarding claim 7, Gotoh discloses the claimed invention as discussed above concerning claim 5, and Gotoh further discloses
wherein the columnar parts are formed of an elastic body ([0055]- an elastic material may be used for at least one of the recess and the protrusion of the camera support tube 13).  
 Regarding claim 9, Gotoh discloses the claimed invention as discussed above concerning claim 1, and Gotoh further discloses
wherein the connection portion is formed of an elastic body ([0055]- an elastic material may be used for at least one of the recess and the protrusion of the camera support tube 13).  
Regarding claim 11, Gotoh discloses an in-vivo monitoring camera system (Fig. 1 -  in-body monitoring camera system 1) comprising: 
the in-vivo camera device according to claim 1; and Gotoh further discloses
(Fig. 1; [0036]-a control system including a camera unit control device 17 and a display 18).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795